                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SHONNISA J. SMITH, for                            )
Z.M.T., a minor,                                  )
                                                  )
                            Plaintiff,            )
                                                  )
                     v.                           )      1:19CV578
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                            Defendant.            )


                                           ORDER

       On February 24, 2021, the United States Magistrate Judge’s Recommendation was filed,

and notice was served on the parties pursuant to 28 U.S.C. § 636. Plaintiff filed objections,

(ECF No. 18), within the time limit prescribed by Section 636. The Court has reviewed

Plaintiff’s objections de novo and finds that they do not change the substance of the United

States Magistrate Judge’s Recommendation, (ECF No.16), which is affirmed and adopted.

       IT IS THEREFORE ORDERED that the Commissioner’s decision is affirmed, that

Plaintiff’s Motion for Judgment on the Pleadings, (ECF No. 12), is DENIED, that the

Commissioner’s Motion for Judgment on the Pleadings, (ECF No. 14), is GRANTED, and

that this action is DISMISSED WITH PREJUDICE.

       This, the 23rd day of March 2021.


                                           /s/ Loretta C. Biggs
                                           United States District Judge




      Case 1:19-cv-00578-LCB-JEP Document 20 Filed 03/23/21 Page 1 of 1
